Title: To James Madison from John W. Taylor and Others, 15 February 1815
From: Taylor, John W.
To: Madison, James


        
          Sir
          Washington February 15. 1815.
        
        Nathan Sanford Esquire district attorney for the southern New York district having recently been elected a Senator of the United States from the fourth day of March next, We take the liberty of recommending Jonathan Fisk Esquire a Representative in Congress as a fit person to succeed Mr Sanford in that office. Mr Fisk is an attorney & Counsellor of the Supreme Court of the State of New York & for several years has practised in that & in other Courts with reputation and success.
        We believe him competent to discharge the duties of the office with credit to himself and advantage to the government.
        
        His residence is now within the district and if appointed, we understand he will remo⟨ve⟩ without delay to the City of New York. We have the honor to be Very respectfully Your Mo. obedt
        
          John W. TaylorAbm. HasbrouckIsaac WilliamsDaniel AveryE SageO.C. ComstockJohn Lefferts
        
      